Opinion by
Johnson, J.
At the trial it was stipulated that the issue herein is similar to that involved in United States v. Browne Vintners Co., Inc. (34 C. C. P. A. 112, C. A. D. 351) and that the merchandise, consisting of 35% dozen pairs •of argyle hose, style number 142 A, from case 5173/1, was not in fact imported. In accordance with stipulation of counsel and following the decision cited it was held that duty is not assessable upon the 35% dozen pairs of argyle hose, style number 142 A, missing from case 5173/1. The protest was sustained to this extent.